Citation Nr: 1100263	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-03 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 
40 percent for degenerative disc disease of the lumbar spine with 
L4-L5 disc protrusion and multilevel spinal stenosis.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1990 to July 1991 
and January 2004 to March 2005, with active duty for training 
from June 1990 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which granted service connection for degenerative disc disease of 
the lumbar spine with L4-L5 disc protrusion and multilevel spinal 
stenosis, assigning a 10 percent evaluation effective March 29, 
2005, and bilateral bunions, status post right foot first 
metatarsal bunionectomy, assigning a noncompensable evaluation 
effective March 29, 2005.  In November 2007, the Veteran 
submitted a notice of disagreement, seeking a higher disability 
rating for her low back disability.  She subsequently perfected 
her appeal in February 2008.

In July 2008, the RO increased the Veteran's disability rating 
for a low back disability to 40 percent, effective March 29, 
2005.  Because the RO did not assign the maximum disability 
rating possible, the appeal for a higher evaluation remains 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where 
a claimant has filed an NOD as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).


FINDING OF FACT

For the period of time on appeal, the Veteran's service-connected 
degenerative disc disease of the lumbar spine with L4-L5 disc 
protrusion and multilevel spinal stenosis was manifested by 
forward flexion of no less than 65 degrees with pain at 
30 degrees, extension of 15 degrees with pain at 10 degrees, 
right lateral flexion of 15 degrees with pain at 10 degrees, left 
lateral flexion of 30 degrees, right lateral rotation of 
20 degrees, and left lateral rotation of 20 degrees, with no 
evidence of ankylosis or incapacitating episodes.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine with L4-L5 disc 
protrusion and multilevel spinal stenosis have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5243-5238 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and her representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Prior to initial 
adjudication of the Veteran's claim, a letter dated in 
February 2006 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2010); Quartuccio at 187.

Additionally, a letter dated in March 2006 informed the Veteran 
of how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, consistent 
with the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, VA treatment records, 
and Social Security Administration records are in the file.  
Private treatment records have been obtained to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that she wanted VA to obtain or that she felt were 
relevant to the claim.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).

The RO provided the Veteran with VA examinations for her low 
back disability in November 2006 and May 2008.  The examiners 
reviewed the Veteran's claims file and provided thorough 
physical examinations, including conducting the appropriate 
range of motion testing.  Therefore, the Board finds that the 
examinations of record are adequate for determining the 
disability rating for degenerative disc disease of the lumbar 
spine.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully informed 
evaluation of the claim).

Further, there is no evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected low back disability since she was last examined.  See 
38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require 
that a claim be remanded solely because of the passage of time 
since an otherwise adequate examination was conducted.  See 
VAOPGCPREC 11-95.  Thus, the Board finds that a new VA 
examination is not necessary at this time.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).



II. Merits of the Claim

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  Where the veteran 
timely appealed the rating initially assigned for the service-
connected disability within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the veteran is entitled to "staged" ratings to 
compensate her for times since filing her claim when her 
disability may have been more severe than at other times during 
the course of her appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran has been assigned a 40 percent evaluation under 
Diagnostic Codes 5243-5238 for her service-connected low back 
disability.  She seeks a higher rating.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  See 38 C.F.R. § 
4.27 (2010).  Under Diagnostic Code 5243, intervertebral disc 
syndrome is evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under 38 C.F.R. § 4.25.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  Under Diagnostic 
Code 5238, spinal stenosis is evaluated using the General Rating 
Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5238 (2010).

The schedule for rating spine disabilities was changed, effective 
September 26, 2003, to provide for the evaluation of all spine 
disabilities under a new General Rating Formula for Diseases and 
Injuries of the Spine, unless the disability is rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243).  
Diagnostic codes for all diseases and injuries to the spine were 
renumbered.  As the appeal period at issue runs from March 29, 
2005, only the current rating criteria are to be considered and 
any regulation provisions effective prior to September 26, 2003 
are irrelevant for the purposes of this claim. 

Under the current General Rating Formula for Diseases and 
Injuries of the Spine, a 40 percent evaluation is assigned for 
forward flexion of the thoracolumbar spine of 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is assigned 
for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2010).

Any associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are to be rated 
separately, under an appropriate diagnostic code.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243, Note (1) (2010).

For VA compensation purposes, normal forward flexion of the 
lumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are 0 to 30 degrees, and left and 
right lateral rotation are 0 to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243, Note (2) (2010).  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  Id.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  Id.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Additionally, for VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the coastal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243, Note (5) (2010).  

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 40 percent evaluation is assigned 
for incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 60 
percent evaluation is assigned for incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 months.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

For purposes of evaluations under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2010).

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The Veteran underwent a VA spine examination most recently in 
May 2008.  At that time, the Veteran reported chronic soreness in 
her back, which she rated as 2 out of 10, and daily aggravation 
of her back pain, which she rated as a 6 or 7 out of 10.  She 
reported that her pain is aggravated by running, bending, 
prolonged sitting or standing for more than 10 to 15 minutes, 
lifting more than 30 pounds, mopping or vacuuming, yard work, and 
sleeping on her back.  She indicated that she has been treated 
with nonsteroidal anti-inflammatory medications, Tramadol, 
Darvocet, physical therapy, and interventional radiology.  She 
reported the most help with facet block injections and noted that 
they tended to decrease the number of exacerbating episodes.  She 
also reported experiencing debilitating episodes of back pain, 
lasting one to three days.  She experienced at least three such 
episodes in the preceding year.  During these episodes, she also 
reported experiencing radiation of the pain into her buttocks and 
legs.  The examiner observed that the Veteran appeared to be 
stiff and guarded when sitting and walking.  She also noted 
essentially normal curvature of the spine with mild tenderness on 
palpation of the lumbar spine at L4-L5 and some tenderness on 
palpation of the paravertebral muscles to the right of the lumbar 
spine at L4 and L5.  The examiner recorded range of motion 
measurements of 65 degrees of forward flexion with pain at 
30 degrees, 15 degrees of extension with pain at 10 degrees, 
30 degrees of left lateral flexion with mild discomfort, 
15 degrees of right lateral flexion with pain at 10 degrees, and 
20 degrees of right and left rotation with minimal pain.  The 
Veteran's combined range of motion was 165 degrees.  When using 
the point at which she experienced pain, her combined range of 
motion was 120 degrees.  Although the Veteran reported additional 
pain with repetitions, this did not cause a decrease in her range 
of motion measurements.  The examiner did not observe any 
neurological deficits.  She diagnosed the Veteran with 
degenerative changes of the lumbar spine, central disc herniation 
at L4-L5, small disc herniation at L1-L2, and minimal disc 
protrusion at L3-L4.

The Veteran was previously examined in November 2006.  At that 
time, the Veteran reported pain which she rated as 4 out of 10 at 
discharge from active duty.  She indicated that, after receiving 
facet joint injections, her pain had remained 1 to 2 out of 10.  
She also reported three episodes of increased pain which she 
rated as 6 out of 10 over the preceding year.  These exacerbating 
episodes resolved within one to three days with over-the-counter 
medication, rest, and stretching exercises.  The examiner 
observed that the Veteran had normal gait, no abnormal curvature, 
and normal lordosis.  He recorded range of motion measurements of 
90 degrees of forward flexion with pain at 80 degrees, 30 degrees 
of extension with pain at full extension, 30 degrees of left and 
right lateral flexion with pain at 30 degrees on the right and no 
pain on the left, and 30 degrees of left and right rotation with 
pain at 20 degrees bilaterally.  The Veteran's combined range of 
motion was 240 degrees.  When considering her reports of pain, 
the Veteran's combined range of motion was 210 degrees.  Although 
the Veteran complained of increased pain and fatigability on 
repetition of forward flexion, the examiner did not observe any 
additional limitation of motion of repetition for any of the 
movements.  A neurological examination was normal with normal 
sensory function in all extremities.  The examiner diagnosed the 
Veteran with moderate degenerative disc disease of the lumbar 
spine and multilevel spinal stenosis of the lumbar spine, most 
severe at L4-L5 with disc protrusion.

In addition to the VA examination reports, the medical evidence 
of record includes VA and private treatment records regarding the 
low back.  Notably, a May 2005 treatment record from Dr. S. A. 
reported range of motion measurements of 35 degrees of flexion 
and 15 degrees of extension.  Additionally, while some of the 
Veteran's VA treatment records indicate that she reported 
radicular pain, the Veteran has not received a verified diagnosis 
of radiculopathy.  Significantly, only a single December 2009 VA 
treatment record noted radiculopathy, while multiple other VA and 
private treatment records specifically state that the Veteran 
does not have radiculopathy.  Further, there is no evidence that 
the single December 2009 diagnosis of radiculopathy was 
substantiated by objective neurological testing.  None of the 
treatment records indicated that the Veteran was prescribed bed 
rest for her episodes of increased back pain by a physician.

Based on the medical evidence of record, the Board finds that the 
Veteran does not meet the criteria for a disability rating in 
excess of 40 percent.  There is no evidence of unfavorable 
ankylosis of any part of the spine to warrant an increased rating 
of 50 or 100 percent under the General Rating Formula for 
Diseases and Injuries of the Spine.

With regard to applying the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, the Board notes 
that there is no indication in the medical evidence of record 
that the Veteran has experienced any incapacitating episodes.  
Although the Veteran describes her episodes of increased pain as 
debilitating or incapacitating, she does not allege that such bed 
rest was prescribed by a physician to qualify as an 
incapacitating episode for rating purposes.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, Note (1) (2010).  Further, even if 
the Board were to assume that her episodes of increased pain were 
considered "incapacitating" for VA rating purposes, there is no 
evidence that she experiences such episodes for a total duration 
of at least 6 weeks a year to warrant an increased rating of 
60 percent.  Rather, the Veteran has claimed that she experiences 
approximately three episodes per year, lasting from one to three 
days per episode.  Thus, an increased rating cannot be assigned 
under these criteria.

The Board notes that the Veteran has also been diagnosed with 
degenerative changes of the lumbar spine, which is rated under 
Diagnostic Code 5242 for degenerative arthritis of the spine.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).  However, the 
Board observes that both Diagnostic Code 5242 and the Veteran's 
currently assigned Diagnostic Code 5238 are rated under the 
General Rating Formula for Diseases and Injuries of the Spine.  
Thus, the symptoms associated with the Veteran's degenerative 
changes of the lumbar spine have already been considered in her 
current 40 percent rating.  Further, ratings under both 
Diagnostic Codes 5238 and 5242 could not be assigned as they are 
addressing the same symptomatology and would result in the above-
referenced pyramiding.  Significantly, the rating criteria under 
Diagnostic Codes 5238 and 5242 are identical, both utilizing the 
General Rating Formula for Diseases and Injuries of the Spine.  
Thus, an increased rating under Diagnostic Code 5242 is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5238 (2010).  
Similarly, the Veteran cannot receive a separate rating under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, as the regulations provide that such a 
disability will be rated under either the General Rating Formula 
for Diseases and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

As noted above, any associated objective neurologic abnormalities 
must be evaluated separately under the appropriate diagnostic 
code.  Despite the sole December 2009 diagnosis of radiculopathy 
and other references to radicular pain, there is no indication 
that radiculopathy was ever substantiated by objective clinical 
evidence, to include nerve testing or evaluation by an 
appropriate diagnostician.  Notably, all neurological 
examinations have shown normal sensation.  Further, even if the 
Board were to ignore the lack of objective clinical evidence, 
there is no indication that the Veteran's complaints of radiating 
pain to the buttocks and legs rise to the level of mild 
paralysis, as required for a compensable rating for radiculopathy 
of the sciatic nerve under Diagnostic Code 8520.  Rather, these 
complaints appear to be not more than slight in nature.  Thus, an 
increased evaluation under these criteria cannot be assigned.

With respect to the possibility of assigning a higher disability 
rating according to 38 C.F.R. § 4.40 and 4.45 for the Veteran's 
low back disability, the Board has considered the Veteran's 
complaints of additional pain during a flare up.  However, both 
the November 2006 and May 2008 VA examiners noted that there was 
no additional functional impairment due to pain, weakness, 
fatigability, incoordination, or repetition.  Additionally, the 
Board has used the Veteran's range of motion measurements, as 
limited by pain, when evaluating her low back disability.  
Further, there is no evidence of unfavorable ankylosis during a 
flare up to warrant a rating in excess of 40 percent.  As such, 
the Board finds that additional compensation need not be assigned 
for the Veteran's low back disability under 38 C.F.R. §§ 4.40 or 
4.45.  See also DeLuca, supra.

Additionally, the Board notes that there is no indication in the 
medical evidence of record that the Veteran's symptomatology 
warranted other than the currently assigned 40 percent disability 
rating throughout the appeal period.  As such, assignment of 
staged ratings is not warranted.  See Fenderson, supra.

Accordingly, the Board finds that the claim of entitlement to a 
disability rating in excess of 40 percent for degenerative disc 
disease of the lumbar spine with L4-L5 disc protrusion and 
multilevel spinal stenosis must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the Veteran's claim of entitlement to an 
increased rating, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); 
see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set 
forth a three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, as a threshold 
issue, the Board must determine whether the veteran's disability 
picture is contemplated by the rating schedule.  If so, the 
rating schedule is adequate and an extraschedular referral is not 
necessary.  If, however, the veteran's disability level and 
symptomatology are not contemplated by the rating schedule, the 
Board must turn to the second step of the inquiry, that is 
whether the veteran's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, if 
the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, to 
accord justice, a veteran's disability picture requires the 
assignment of an extraschedular rating.

With regard to the Veteran's service-connected low back 
disability, the evidence of record does not reflect that the 
Veteran's disability picture is so exceptional as to not be 
contemplated by the rating schedule.  There is no unusual 
clinical picture presented, nor is there any other factor which 
takes the disability outside the usual rating criteria.  The 
rating criteria for the Veteran's currently assigned 40 percent 
disability rating under Diagnostic Codes 5243-5238 contemplate 
her level of symptomatology.  Specifically, the criteria account 
for all limitation of motion and any symptoms related to 
degenerative disc disease and spinal stenosis of the lumbar 
spine.  The Veteran's complaints of pain, limited range of motion 
due to pain, and functional limitation are also adequately 
contemplated by the rating schedule.  Notably, 38 C.F.R. §§ 4.40 
and 4.45 adequately contemplate any functional loss due to pain, 
weakness, fatigability, incoordination, or pain on movement of 
the joint.  As the Veteran's disability picture is contemplated 
by the rating schedule, the threshold issue under Thun is not met 
and any further consideration of governing norms or referral to 
the appropriate VA officials for extraschedular consideration is 
not necessary.

In short, the evidence does not support the proposition that the 
Veteran's service-connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and to warrant the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of this issue to 
the appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted.


ORDER

Entitlement to a disability rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine with L4-L5 disc 
protrusion and multilevel spinal stenosis is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


